DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1, 7-15, 18-25, 27. The examined Claims are 1, 7-15, 18-25, 27, with Claims 1, 18 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant has mainly amended independent Claim 1 to explicitly require that the electrically conductive polymer is PEDOT, and explicitly require that the ion-conducting polymer is PEO. Furthermore, Applicant has amended Claim 18 to clarify its dependency upon Claim 1. 

Accordingly, Applicant presents arguments in favor of the amended Claims versus the prior art of record (namely Das, as modified by Ghosh and Wang) (Pages 6-7 of Remarks). In particular, Applicant argues that neither Das nor Ghosh provide guidance regarding the specific and instantly claimed 

Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1, 7-15, 18-25, 27 are allowed.

The following is an examiner’s statement of reasons for allowance:

Das et al. (“PEDOT:PSS as a Functional Binder for Cathodes in Lithium Ion Batteries”), and further in view of Ghosh et al. (“Networks of Electron-Conducting Polymer in Matrices of Ion-Conducting Polymers”) and Wang et al. (“Effects of poly(ethylene glycol) on electrical conductivity of poly (3,4-ethylenedioxythiphene)-poly(styrenesulfonic acid) film”).

Das teaches a lithium ion battery (“electrochemical energy storage device”) comprising a cathode (“electrode”), wherein the cathode comprises a cathode active material (“composite material”) disposed as a layer on a surface (“first surface”) of an aluminum current collector (“collector”) such that the cathode active material is in physical and electrical contact with said surface of said current collector (Abstract, 1st full paragraph of Experimental). Das teaches that the cathode active material comprises a particulate active material immobilized within a polymeric binder matrix (“polymer matrix”) (Abstract, 1st full paragraph of Experimental). As illustrated in Figure 1, Das teaches that the binder matrix comprises both PEDOT (“a first phase, the first phase comprising an electrically conductive polymer”) and PSS (“polymeric surfactant”) (Abstract, 1st full paragraph of Experimental, Figure 1). As illustrated in Figure 1, the binder matrix, and therefore the PEDOT component therein, is “substantially continuous” given that (1) the binder matrix components remain substantially functionally interconnected across the length/thickness of the cathode active material layer, and/or (2) the binder matrix components remain substantially physically interconnected across the length/thickness of the cathode active material layer.
Ghosh teaches a PEDOT:PSS polymeric material (Abstract, Introduction, Conclusion). Ghosh teaches that the PEDOT:PSS polymeric material is an electronically conductive electroactive material which exhibits good permeability to electrolytes due, at least in part, to its amorphous nature (Introduction). Therefore, Ghosh teaches that the PEDOT:PSS polymeric material may advantageously be utilized in an electrode (Introduction). Ghosh teaches, however, that the PEDOT:PSS polymeric material 
Wang teaches an electrically conductive composite material, wherein the composite material is comprises a PEDOT-PSS material (Abstract). Wang teaches that while a PEDOT-PSS material is useful in context of an electrode due to its structural stability and moderate electrical conductivity characteristics, the electrical conductivity characteristics of such a material requires further enhancement (Introduction). Accordingly, Wang teaches that PEG (i.e. PEO), when further incorporated into a PEDOT-PSS material, significantly alters the electrical conductivity characteristics of the PEDOT-PSS material (Abstract, 1st full paragraph of Results and Discussion, Conclusion). As illustrated in Figure 2, Wang teaches that the electrical conductivity of a PEDOT-PSS material changes significantly based, at least in part, on the concentration of PEG which is incorporated into the PEDOT-PSS material (1st full paragraph of Results and Discussion). In particular, Wang teaches that said electrical conductivity sharply increases with increasing PEG amounts such that a peak/optimized electrical conductivity value may be achieved (1st full paragraph of Results and Discussion). However, Wang teaches that when too much PEG is incorporated into the PEDOT-PSS material, the PEG causes insulation characteristics to rise such that a gradual decrease in conductivity specifically occurs (1st full paragraph of Results and Discussion).

However, independent Claim 1 explicitly requires that the electrically conductive polymer is PEDOT, and that the ion-conducting polymer is PEO. Accordingly, the instantly claimed molar ratio based on monomer content of between about 10:1 and 85:1 is specific to PEO and PEDOT.

Neither Das nor Ghosh provide guidance regarding the specific and instantly claimed PEO:PEDOT molar ratio based on monomer content. Wang, at best, describes varying the molecular weight of PEG (from 400 to 2000 g/mol) and concentration of PEG (from 0 to about 0.12 mol/L in the total aqueous dispersion) in the PEDOT-PSS material. Wang is silent with respect to a molar ratio of PEG to PEDOT based on monomer content (let alone the explicit molar ratio range required by the instant Claims) given that (1) molecular weight and concentration of PEG in a PEDOT-PSS material cannot be equated to a PEG:PEDOT molar ratio based on monomer content because they are fundamentally different variables, and (2) Wang makes no mention of any molar ratio based on monomer content or the importance thereof. Furthermore, one of ordinary skill in the art would not have recognized that molar ratio based on monomer content itself is a result-effective variable because at best, Wang illustrates in Figure 2 that it is the molecular weight of PEG (as opposed to a molar ratio based on monomer content) which is the determinative variable in optimizing electrical conductivity. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729